UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period for, 2011 Commission File No. 001-34793 LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED (Name of small business issuer in its charter) Colorado 84-1536518 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No. 30 Guanghau Street, Xiaojingyu Xiang, Wan Bailin District, Taiyuan City, Shanxi Province, China (Address of principal executive offices) (Zip Code) (727) 641-1357 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: Common Stock, no par value NYSE Amex LLC Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yesþ No o 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No þ Revenues for year ended June 30, 2011: $481,553,021 The aggregate market value of the registrant’s voting common stock held by non-affiliates as of December 31, 2010 based upon the closing price reported for such date on the NYSE-Amex was US $88,909,396. As of September 13, 2011 the registrant had 100,751,966 shares of its common stock issued and outstanding. Documents Incorporated by Reference: None. 2 TABLE OF CONTENTS PAGE PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 15 ITEM 2. Properties 22 ITEM 3. Legal Proceedings 23 ITEM 4. Removed and Reserved 23 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 ITEM 6. Selected Financial Data 26 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 26 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 37 ITEM 8. Consolidated Financial Statements 38 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 ITEM 9A(T). Controls and Procedures 40 ITEM 9B. Other Information 44 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 45 ITEM 11. Executive Compensation 49 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 52 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 53 ITEM 14. Principal Accounting Fees and Services 53 PART IV ITEM 15. Exhibits, Financial Statement Schedules 54 SIGNATURES 55 3 PART I ITEM 1.BUSINESS Overview Longwei Petroleum Investment Holding Limited (the “Company”) is an energy companyengaged in the wholesale distribution of finished petroleum products in the People’s Republic of China (the “PRC”).The Company’s oil and gas operations consist of transporting, storage and selling finished petroleum products, entirely in the PRC.The Company purchases diesel, gasoline, fuel oil and solvents (the “Products”) from various petroleum refineries in the PRC. The Company’s headquarters are located in Taiyuan City, Shanxi Province (“Taiyuan”). The Company has a storage capacity for its Products of 120,000 metric tons located at its fuel depot storage facilities in Taiyuan and in Gujiao, Shanxi (“Gujiao”), 50,000 metric tons and 70,000 metric tons of capacity respectively at each location. The Gujiao facility was acquired in January of 2009 and commenced operations in November of 2009. The Company is 1 of 3 licensed intermediaries in Taiyuan and the sole licensed intermediary in Gujiao that operates its own large scale storage tanks. The Company has the necessary licenses to operate and sell Products not only in Shanxi but throughout the entire PRC.The Company seeks to earn profits by selling its Products at competitive prices with timely delivery to coal mining operations, power supply customers, large-scale gas stations and small, independent gas stations. The Company also earns revenue under an agency fee by acting as a purchasing agent for other intermediaries in Shanxi, and through limited sales of diesel and gasoline at two retail gas stations, each located at the Company’s facilities. The sales price and the cost basis of the Company’s products are largely dependent on regulations and price control measures instituted and controlled by the PRC government as well as the price of crude oil. The price of crude oil is subject to fluctuation due to a variety of factors, all of which are beyond the Company’s control. The Company was incorporated under the laws of the State of Colorado on March 17, 2000 as Tabatha II, Inc.On October 12, 2007, the Company changed its name to Longwei Petroleum Investment Holding Limited. For the year ended June 30, 2011, we reported revenues of $481.6 million, an increase of 40.3% from revenues of $343.2 million reported for the year ended June 30, 2010. We continue to expand our customer base and distribution platform. A summary of our operating results and select balance sheet data for the years ended June 30, 2011 through 2007 are as follows: Select Historical Financial Data for the Years Ended June 30, 2011 - 2007 (Amounts in $USD Millions) Revenues $ Annual Revenue Growth 40
